As filed with the Securities and Exchange Commission on December 4, 2015 File No. U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] Franklin California Tax-Free Trust (Exact Name of Registrant as Specified in Charter) (650) 312-2000 (Registrant's Area Code and Telephone Number) One Franklin Parkway, San Mateo, California 94403-1906 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Franklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Class A1 Shares of beneficial interest, no par value, of Franklin California Ultra-Short Tax-Free Income Fund. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that the filing will become effective on January 12, 2016 pursuant to Rule 488 under the Securities Act of 1933. [Franklin Templeton Logo - Graphic] FRANKLIN CALIFORNIA TAX-EXEMPT MONEY FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of the Franklin California Tax-Exempt Money Fund (the “California Money Fund”) scheduled for February 26, 2016, at 2:00 p.m., Pacific time. These materials discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individual(s) named on your proxy card to vote on important issues relating to the California Money Fund. If you complete, sign and return a proxy card, we’ll vote your proxy exactly as you tell us. If you simply sign and return a proxy card without indicating how your shares are to be voted, we’ll vote your proxy FOR the proposal which is in accordance with the Board of Trustees’ recommendations on page [7] of the Prospectus/Proxy Statement. We urge you to review carefully the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. When shareholders return their proxy cards promptly, additional costs of having to conduct additional mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN the proxy card you receive. We welcome your comments. If you have any questions, call Fund Information at (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or through the Internet, 24 hours a day. If your account is eligible, separate instructions are enclosed. FRANKLIN CALIFORNIA TAX-EXEMPT MONEY FUND One Franklin Parkway San Mateo, CA 94403-1906 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on February 26, 2016 To the Shareholders of the Franklin California Tax-Exempt Money Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the Franklin California Tax-Exempt Money Fund (the “California Money Fund”), a series of the Franklin California Tax-Free Trust (the “Trust”), will be held at the California Money Fund’s offices: One Franklin Parkway, San Mateo, California 94403-1906, on February 26, 2016, at 2:00 p.m., Pacific time. The Meeting is being called for the following purposes: 1. To approve a Plan of Reorganization (the “Plan”) between the California Money Fund and the Franklin California Ultra-Short Tax-Free Income Fund (the “California Ultra-Short Fund”), a new series of the Trust, that provides for: (i) the acquisition of all of the assets and assumption of all of the liabilities of the California Money Fund by the California Ultra-Short Fund in exchange solely for shares of the California Ultra-Short Fund, (ii) the distribution of such shares to the shareholders of the California Money Fund, and (iii) the complete liquidation and dissolution of the California Money Fund. 2. To transact such other business as may properly come before the Meeting. A copy of the form of the Plan, which more completely sets forth the transaction proposed for the California Money Fund, is attached as Exhibit A to the Prospectus/Proxy Statement. Shareholders of record as of the close of business on December 10, 2015 are entitled to notice of, and to vote at, the Meeting or any adjournment of the Meeting. By Order of the Board of Trustees, Karen L. Skidmore Secretary [January ], 2016 You are invited to attend the Meeting, but if you cannot do so, the Board of Trustees of the Trust urges you to complete, date, sign, and return the enclosed proxy card in the enclosed postage-paid return envelope. It is important that you return your signed proxy card promptly so that a quorum may be ensured at the Meeting. You may revoke your proxy at any time before it is exercised by the subsequent execution and submission of a revised proxy card, by giving written notice of revocation to the California Money Fund at any time before the proxy is exercised, or by voting in person at the Meeting. You may also be able to vote by touch-tone telephone by calling the telephone number printed on your proxy card and following the recorded instructions. In addition, you may also be able to vote through the internet by visiting the website printed on your proxy card and following the online instructions. Prospectus/Proxy Statement When reading this Prospectus/Proxy Statement, you will notice that certain terms are capitalized. The more significant of those capitalized terms are explained in our glossary section at the back of the Prospectus/Proxy Statement. TABLE OF CONTENTS Page Cover Page Cover SUMMARY 3 What am I being asked to vote upon regarding the Plan? . 3 What will happen if the shareholders approve the Plan? . 3 How will the Transaction affect me? . 3 What are the federal income tax consequences of the Transaction? . 6 How do the distribution and purchase procedures of the Funds compare? . 6 How do the redemption procedures and exchange privileges of the Funds compare? . 6 What is the anticipated timing of the Transaction? . 6 What happens if the Transaction is not approved? . 6 How will shareholder voting be handled? . 7 What is the Board’s recommendation regarding the proposal? . 7 COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS . 7 Are there any significant differences between the investment goals, strategy, and policies of the Funds? . 7 How do the principal investment risks of the Funds compare? . 9 What are the distribution and purchase procedures of the Funds? . 9 What are the redemption procedures and exchange privileges of the Funds? . 9 Who manages the Funds? . 10 What are the Funds’ investment management fees? . 11 What are the fees and expenses of each Fund and what might they be after the Transaction? 12 How do the performance records of the Funds compare? . 13 Where can I find more financial and performance information about the Funds? . 13 What are other key features of the Funds? . 13 i REASONS FOR THE TRANSACTION 14 INFORMATION ABOUT THE TRANSACTION 16 How will the Transaction be carried out? . 17 Who will pay the expenses of the Transaction? . 18 What should I know about the California Ultra-Short Fund Shares? . 18 What are the capitalizations of the Funds and what might the California Ultra-Short Fund’s capitalization be after the Transaction? . 18 COMPARISONS OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS . 19 How do the investment goals, strategies, policies and risks of the Funds compare? . 19 How do the fundamental investment policies and certain non-fundamental policies of the Funds differ? . 21 What are the principal risk factors associated with investments in the Funds? . 21 FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION 24 INFORMATION ABOUT THE FUNDS . 26 FURTHER INFORMATION ABOUT THE FUNDS . 26 VOTING INFORMATION 28 How many votes are necessary to approve the Plan? . 28 How do I ensure my vote is accurately recorded? . 29 May I revoke my proxy? . 29 What other matters will be voted upon at the Meeting? . 29 Who is entitled to vote? . 29 How will proxies be solicited? . 30 Are there dissenters’ rights? . 30 PRINCIPAL HOLDERS OF SHARES . 31 SHAREHOLDER PROPOSALS . 31 ADJOURNMENT 32 GLOSSARY 33 EXHIBITS TO PROSPECTUS/PROXY STATEMENT 34 PLAN OF REORGANIZATION 1 A. Form of Plan of Reorganization ii B. Prospectus, dated [January ,] 2016, of the Franklin California Ultra-Short Tax-Free Income Fund, a series of the Franklin California Tax-Free Trust, as supplemented to date (enclosed) iii PROSPECTUS/PROXY STATEMENT Dated [January ], 2016 Acquisition of All of the Assets and Assumption of All of the Liabilities of FRANKLIN CALIFORNIA TAX-EXEMPT MONEY FUND By and in Exchange for Shares of FRANKLIN CALIFORNIA ULTRA-SHORT TAX-FREE INCOME FUND (each a series of Franklin California Tax-Free Trust) (the “Trust”) This Prospectus/Proxy Statement solicits proxies to be voted at a Special Meeting of Shareholders (the “Meeting”) of the Franklin California Tax-Exempt Money Fund (the “California Money Fund”). At the Meeting, shareholders of the California Money Fund will be asked to approve or disapprove a Plan of Reorganization (the “Plan”). If the California Money Fund shareholders vote to approve the Plan, all of the assets and liabilities of the California Money Fund will be acquired by the Franklin California Ultra-Short Tax-Free Income Fund (the “California Ultra-Short Fund”), a new series of the Trust, in exchange for Class A1 shares of the California Ultra-Short Fund. The principal offices of the Trust are located at One Franklin Parkway, San Mateo, California 94403-1906. You can reach the offices of the Trust by calling (800) 342-5236. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy or accuracy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The Meeting will be held at the Trust’s offices, One Franklin Parkway, San Mateo, California, on February 26, 2016 at 2:00 p.m., Pacific time. The Board of Trustees of the Trust (the “Board”) is soliciting these proxies. This Prospectus/Proxy Statement will first be sent to shareholders on or about [January ], 2016. If the California Money Fund shareholders vote to approve the Plan, you will receive Class A1 shares of the California Ultra-Short Fund of equivalent aggregate net asset value (“NAV”) to your investment in Class A shares of the California Money Fund. The California Money Fund will then be liquidated and dissolved. The California Money Fund and the
